Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-27-2007

Browder v. Audette
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4640




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Browder v. Audette" (2007). 2007 Decisions. Paper 877.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/877


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CLD-255                                              NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                   NO. 06-4640
                                ________________

                                ANDIE BROWDER,

                                         Appellant


                                          v.

MICHAEL AUDETTE; JEANNE LONG; HILLSBOROUGH COUNTY SHERIFF'S OFFICE;
     MICHAEL WILLETTE; JAMES BURTON; FLORIDA DEPARTMENT OF LAW
 ENFORCEMENT; CINDY SANZ; CAL CUNDIFF; EDWARD PETTY; RON SHEPARD;
 LAVADA HALL; JUDY WEATHERSBY; PAUL WEATHERSBY; STARLA BROWDER;
   95.7 THE BEAT; VIACOM INTERNATIONAL; OCEAN COUNTY BOARD SOCIAL
SERVICES; DELIA DEPREADO; SHERRY LENHAM; DESMOUND DEA; DEL'S MOTEL;
        THOMAS E. O'BRIEN; SETH J. LIPIDOW; ELIZABETH ARBAMS; UPN 9
                              CORPORATION;
     NFL CORPORATION; HBO CORPORATION; NATIONAL BASEBALL ASSO.;
   C. AMBURGEY; A. CAMACHO; JERRY L; TOMS RIVER POLICE DEPARTMENT;
     GRUDY DETECTIVE; BROWN SHERIFF'S OFFICER; S. CASTELLANO; JOHN
                                  AUDETTE;
A. AUDETTE; ADVANCED PROMOTIONAL; ALBERTO BALLESTEROS COMMUNITY
                                 HOSPITAL;
  NEXTEL; OCEAN COUNTY PROSECUTORS OFFICE; SEASIDE HEIGHTS POLICE
                               DEPARTMENT;
                       KELLY OFFICER; MUDD OFFICER

                    ____________________________________

                  On Appeal From the United States District Court
                           For the District of New Jersey
                           (D.C. Civ. No. O6-cv-04348)
                     District Judge: Honorable Joel A. Pisano
                  _______________________________________

          Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                   May 31, 2007
          Before: RENDELL, SMITH AND JORDAN, CIRCUIT JUDGES
                                 (Filed: June 27, 2007)
                               _______________________

                                       OPINION
                               _______________________

PER CURIAM

       Andie Browder appeals from the order of the United States District Court for the

District of New Jersey dismissing her civil complaint. We will dismiss the appeal

pursuant to 28 U.S.C. 1915(e)(2)(B).

       Browder’s complaint names over forty defendants, including her family members,

various media corporations, attorneys, judges, doctors, television and radio stations, and

numerous law enforcement officials and agencies in Florida and New Jersey. Her

allegations are less than coherent, and include that several of the defendants have

sexually assaulted her and are conspiring to commit further physical harm and cause her

death, that media-related defendants are airing private information about her and her

children, and that Defendant Audette is paying various other defendants to participate in

these acts against her.

       The District Court sua sponte dismissed the complaint pursuant to 28 U.S.C. §

1915(e)(2)(B) for failing to state a claim upon which relief can be granted. The District

Court noted that, to the extent any of Browder’s claims might not be frivolous, she had

alleged “only claims grounded in State law, and . . . federal crimes which generally do

not convey a private right of action.” Opinion at 2.

       Having granted Browder leave to proceed in forma pauperis on appeal, we must

                                             2
now determine whether her appeal should be dismissed pursuant to 28 U.S.C.

§ 1915(e)(2)(B). An appeal may be dismissed under § 1915(e)(2)(B) if it has no arguable

basis in law or fact. See Neitzke v. Williams, 490 U.S. 319, 325 (1989). After carefully

reviewing the complaint, we cannot escape the observation that the complaint consists

exclusively of the type of “clearly baseless” facts or “fanciful” allegations that courts

need not credit. Denton v. Hernandez, 504 U.S. 25, 32-33 (1992). The District Court

clearly did not err in dismissing the complaint under 28 U.S.C. § 1915(e).

       Because the appeal lacks merit, we will dismiss it pursuant to 28 U.S.C.

§ 1915(e)(2)(B).




                                              3